Citation Nr: 1628122	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1985 and from May 1987 to November 1993 in the U.S. Navy.  He also had active service with the U.S. Army National Guard from September 2001 to April 2002.  

The claims for higher initial ratings for hypertension and hearing loss come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for these disabilities and assigned zero percent (non-compensable) disability ratings.  The claim of service connection for hepatitis C comes before the Board on appeal from a November 2008 rating decision issued by the RO in Jackson, Mississippi.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been associated with the record.

The Board previously remanded this case for further development in February 2014.  The case has been returned to the Board for appellate review.

As noted in the Board's February 2014 remand, the issue of entitlement to service connection for headaches, including as secondary to service-connected hypertension, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ again for appropriate action.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the issues of entitlement to an initial compensable rating for hypertension and entitlement to service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

From the date of the award of service connection, January 8, 2008, the Veteran's service-connected bilateral hearing loss results in no worse than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2015). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA with respect to the Veteran's hearing loss claim.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's post-service reports of VA treatment, Social Security Administration (SSA) records and VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claim are of record.  The Board has reviewed such statements carefully and concludes no available outstanding evidence has been identified.  The Board also has perused the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran was afforded VA examinations in August 2008 and March 2014 to evaluate the severity of his service-connected bilateral hearing loss.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Veteran has not asserted, and the evidence does not show, that his hearing loss has worsened materially since the most recent March 2014 evaluation.  See 38 C.F.R. §§ 3.326 , 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The examination reports of record addressed the functional effects of the Veteran's hearing loss.  The Veteran's hearing testimony also discussed such effects.  Thus, the functional effects of the Veteran's hearing loss disability are addressed adequately by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board accordingly finds no reason to remand for further examination. 

In March 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before an Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the Board hearing, the Acting Veterans Law Judge enumerated the issue adjudicated in this decision.  Information was solicited regarding the nature and severity of the symptomatology associated with the Veteran's bilateral hearing loss as well as the functional impact such disability has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the Board remand directives with respect to the claim adjudicated in this decision.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In its February 2014 remand, the Board directed that the AOJ request that the Veteran identify all VA and non-VA clinicians who treated him for his hearing loss, obtain additional VA treatment records, and afford the Veteran a VA examination.  In March and May 2014, the AOJ requested that the Veteran identify all VA and non-VA clinicians who had treated him; the Veteran did not respond.  Additional VA treatment records were obtained and associated with the Veteran's Virtual VA record.  And the Veteran was afforded a VA examination in March 2014 which is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with its February 2014 remand directives; therefore, no further remand of this claim is necessary.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 104.

Laws and Regulations

The Veteran is seeking an initial compensable rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more severe hearing impairment. 

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background and Analysis

The Veteran filed his claim for service connection in January 2008.  He was afforded a VA audiological examination in August 2008, which showed pure tone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
20
60
65
39
LEFT
10
15
60
55
35

The puretone threshold average was 39 when rounded in the right ear and 35 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The examiner observed that hearing sensitivity was within normal limits through 2000 Hertz falling to moderately severe sensorineural hearing loss, bilaterally.  The Veteran reported difficulty understanding speech without eye contact and difficulty at home because he got yelled at for turning television up to loud.      
	
At the time of the August 2008 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 39 decibels in the right ear, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 35 decibels in the left ear, with 92 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  Thus, when applying Table VII, DC 6100, level II for the right ear and level I for the left ear ears equates to a zero percent disability evaluation.  

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

On remand, the Veteran was afforded another VA audiological examination in March 2014 which showed pure tone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
15
65
65
39
LEFT
10
15
60
60
36

The puretone threshold average was 39 when rounded in the right ear and 36 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed sensorineural hearing loss, bilaterally.  The Veteran again reported that he needed the television too loud, which bothered his wife and caused her to complain.  He also stated that he constantly had to ask others to repeat themselves.   The examiner observed that there was no significant change since the last August 2008 evaluation.     
	
At the time of the March 2014 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 39 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 36 decibels in the left ear, with 92 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear ears equates to a zero percent disability evaluation.  

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).  

While VA treatment records document a diagnosis of bilateral hearing loss, they do not provide audiological evaluations for rating purposes.  

In his lay statements of record and in testimony at his Board hearing, the Veteran stated that he can never hear what his wife is saying to him and he listened to the television too loudly.  He also reported that he had to look directly at people in order to understand them.  

The Board now turns to whether an initial compensable rating is warranted for the Veteran's bilateral hearing loss.  Based on the average puretone threshold findings from the VA examinations, when applying Table VII, DC 6100, the Veteran's hearing loss equates to a zero percent disability rating.  There is simply no evidence to show that the Veteran meets the rating criteria for a compensable rating.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the examination reports and the Veteran's hearing testimony discussed the functional effects of the Veteran's hearing loss disability.  Thus, as discussed further below, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak, 21 Vet. App. at 447.  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, DC 6100.  Applying the VA audiological test results from the August 2008 and March 2014 VA audiological evaluations, the Board concludes that the preponderance of the evidence is against granting an initial compensable rating for bilateral hearing loss.  

The Board has considered whether staged ratings under Fenderson, 12 Vet. App. at 119, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his bilateral hearing loss symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Martinak, 21 Vet. App. at 447, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of sensorineural hearing loss, to include trouble a need to look directly at people to understand them and having to listen to the television turned up.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's sensorineural hearing loss symptomatology is addressed fully by the rating criteria under which his disability is rated.  There are no additional symptoms of his sensorineural hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board next notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  In this regard, the Board notes that the Veteran's hypertension has been remanded for additional development and, as such, need not be considered in the extra-schedular analysis at this time.  Id.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether raised expressly by a Veteran or reasonably raised by the record, is not a separate claim for benefits.  Rather, the Court held that it involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has not asserted, and the evidence has not shown, that his service-connected bilateral hearing loss rendered him unemployable.  Accordingly, further analysis with respect to this matter is unnecessary.  

In conclusion, the Board finds that an initial compensable rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 


REMAND

The Board acknowledges that this claim previously was remanded to the AOJ in February 2014.  Having reviewed the record, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board previously remanded the issues of entitlement to an initial compensable rating for hypertension and entitlement to service connection for hepatitis C in February 2014 in order to afford the Veteran additional VA examinations.  With respect to his initial rating claim for hypertension, the Veteran was scheduled for a VA examination to address the severity of his hypertension in April 2014.  He failed to report for this examination.  When a Veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another examination.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2015).  

In a March 2016 appellate brief, the Veteran's representative asserted that the Veteran had not received notice of the April 2014 VA examination.  The Board notes in this regard that the Veteran's VBMS record does not include a copy of the examination notice sent to the Veteran as requested by the Board in the February 2014 remand.  See Board remand dated February 28, 2014, at pp. 7.  Given the foregoing, and after affording the Veteran the benefit of the doubt, the Board finds that good cause has been shown for his failure to report to the April 2014 VA examination.  See also 38 C.F.R. § 3.655(a) (2015).  As such, the Board finds that, on remand, the Veteran should be scheduled for another appropriate examination-with notice sent to his current mailing address-in order to obtain the information needed to adjudicate this claim.  

With respect to the claim of service connection for hepatitis C, the Board found in its February 2014 remand that an August 2008 examination was inadequate and directed that the Veteran be afforded another VA examination.  Unfortunately, it does not appear that the Veteran was afforded such examination.  See Board remand dated February 28, 2014, at pp. 4, 6-7; see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that, on remand, the AOJ should comply with the prior remand instructions and schedule the Veteran for appropriate examination to determine the nature and etiology of his hepatitis C.

In Stegall, 11 Vet. App. at 268, the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in July 2014 without complying with the February 2014 remand instructions.  Given this error, another remand is required.  

The AOJ also should obtain the Veteran's updated treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for hepatitis C since his service separation.  Obtain all VA treatment records which have not been obtained already, to include any records dated since March 2014.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of hepatitis C.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  The examiner should identify all of the Veteran's risk factors for hepatitis C, if possible.  

Based on a review of the claims file, and the Veteran's statements regarding the claimed disorder, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hepatitis C, if diagnosed, is related to active service or any incident of service, to include reported in-service exposure to contaminated needles through his duties and training as a combat lifesaver.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.
  
The examiner is advised that the Veteran contends that he incurred hepatitis C during active service, to include in-service exposure to contaminated needles while obtaining qualifications as a combat lifesaver.

4.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the record and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the record.

5.  Review the examination reports, once completed, and determine whether they substantially comply with the terms of this REMAND.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


